DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
	In the amendment filed on 11/30/2020, claims 1, 7, 8, and 14 have been amended. Claims 4 and 11 have been cancelled. The currently pending claims considered below are claims 1-3, 5-10, and 12-14.


Priority
	Applicant’s claim for the benefit of prior-filed application 15/058,257, now US Patent 10,146,884 B2, filed 5/2/2016, and US application 13/944,356, now US Patent 9,311,287 B2, filed 7/17/2013, and US application 13/182118, now US Patent 9,411,793 B2, filed 7/13/2011, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  


Information Disclosure Statement
	Initialed and dated copy of Applicant's IDS form 1449, filed 7/29/2020 and 10/20/2020, are attached to the instant Office action.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, Kang et al. (US Patent 8,635,205 B1) and Bennett (US Publication 2009/0287671 A1) teach analogous art to the instant application, that of language translation of online content. Kang more specifically teaches providing translated URLs to a user in response to a search query for results in a second language. Bennett more specifically teaches delivering translated links to users in a user-desired language. However, after careful consideration of the claim amendments and response (pages 2-10) filed on 11/30/2020 and the IDS forms filed on 7/29/2020 and 10/20/2020, the applicant specifically pointed out how the claim amendments overcome the prior art of record and the double patenting rejection made in the office action mailed on 7/29/2020, particularly the prior art of Kang in view of Bennett teaching providing dynamic translation of URLs and content in a different language in response to a search query, but does not teach generating a new URL representing a webpage in a second language based on translation of candidate search engine relevant elements in content of a first language to corresponding search engine relevant elements in the second language, as disclosed in independent claim 1 and similarly in independent claim 8.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bennett (US Patent 8,250,083 B2)
Lei (US Publication 2007/0010991 A1)
Appleby (US Publication 2005/0015240 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANGELINO N GORTAYO whose telephone number is (571)272-7204.  The examiner can normally be reached on Monday-Friday 7:00am - 3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANGELINO N GORTAYO/Primary Examiner, Art Unit 2168